Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140514-5                                                                                             Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 140514-5
                                                                    COA: 276423; 276904
                                                                    Wayne CC: 06-008941-01
  ARTHUR RONALD HAILEY III,                                                   06-008939-01
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  June 11, 2010. The application for leave to appeal the December 17, 2009 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2011                    _________________________________________
         0125                                                                  Clerk